  Case 3:19-bk-32198-SHB        Doc 69 Filed 09/16/19 Entered 09/16/19 14:11:54          Desc
                                 Main Document    Page 1 of 2




SO ORDERED.
SIGNED this 16th day of September, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




       ________________________________________________________________




                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE
                                KNOXVILLE DIVISION

       IN RE:                                   )
                                                )       CASE NO. 3:19-bk-32198-SHB
       GARY W. WYATT,                           )
                                                )       JUDGE BAUKNIGHT
                                                )
              Debtor.                           )       CHAPTER 7
                                                )
       HOMETRUST BANK,                          )
                                                )
              Movant,                           )
                                                )
       v.                                       )
                                                )
       GARY W. WYATT, Debtor, and               )
       F. SCOTT MILLIGAN,                       )
       Chapter 7 Trustee,                       )
                                                )
              Respondents.                      )

            ORDER GRANTING HOMETRUST BANK’S MOTION FOR RELIEF
                          FROM AUTOMATIC STAY
              This matter is before the Court pursuant to E.D. Tenn. LBR 9013-1(h) upon the

       Motion of HomeTrust Bank (“HomeTrust”), a creditor in this bankruptcy case, by and
                                                1
Case 3:19-bk-32198-SHB         Doc 69 Filed 09/16/19 Entered 09/16/19 14:11:54                   Desc
                                Main Document    Page 2 of 2


   through its attorneys, for this Court to enter an Order granting it relief from the automatic

   stay provisions of 11 U.S.C. § 362(a) for cause, including the lack of adequate protection,

   with respect to certain real property commonly known as 2222 Peninsula Drive, Jefferson

   City, Tennessee (the “Real Property”) and any and all rents and leases of the Real

   Property (the “Rents”) (the Real Property and Rents are hereinafter collectively referred

   to as the “Collateral”). No party filed a timely response or objection to HomeTrust’s

   Motion. Based upon the foregoing, the Court finds and, accordingly, ORDERS that

   HomeTrust Bank’s Motion is granted and that HomeTrust is hereby granted relief from

   the automatic stay provisions of 11 U.S.C. § 362(a) in this bankruptcy case with respect

   to the Collateral thereby entitling it to enforce its rights against the Collateral as permitted

   by applicable non-bankruptcy law. It is further ORDERED that the provisions of Rule

   4001(a)(3), Federal Rules of Bankruptcy Procedure are hereby waived.

                                                 ###

   APPROVED FOR ENTRY:

   VAN WINKLE, BUCK, WALL, STARNES
   AND DAVIS, P.A.

   By; /S/MARK A. PINKSTON/JAMES DAVID NAVE
   MARK A. PINKSTON
   JAMES DAVID NAVE
   Attorneys for Movant
   HomeTrust Bank
   11 North Market Street
   P.O. Box 7376
   Asheville, North Carolina 28802
   (828) 258-2991
   Fax (828) 257-2767
   mpinkston@vwlawfirm.com
   dnave@vwlawfirm.com
                                                                          4821-8482-7298, v. 1




                                                  2
